DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 2/1/21, Applicant, on 3/11/21, amended claims 1-13, 15-17, 19, and 20, cancelled claim 14, and added new claim 21. Claims 1-13 and 15-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 3/11/2021. This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action. 

Drawings
The drawings filed 10/17/2019 are acceptable as filed based on the amendments to the specification filed on 3/11/2021.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejections of claims 1-13 and 15-21 regarding abstract ideas are maintained in light of Applicant’s amendments and explanations.
Revised 35 USC § 103 rejections of claims 1-13 and 15-21 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-13 and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 10-13 and 15 are directed towards a process, and claims 1-9 and 16-21 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “receiving first team information associated with a first team and second team information associated with a second team, wherein the first team information comprises one or more first tasks for completion by the first team at a first sprint, wherein the second team information comprises one or more second tasks for completion by the second team at a second sprint, wherein the first sprint differs from the second sprint based on a start time, a duration, or an end time, or any combination thereof,” “receiving dependencies among or between the one or more first tasks and the one or more second tasks based on the first team information and the second team information, wherein the dependencies define an order,” “determining that a first dependency of the dependencies is chronologically out of order and that a second dependency of the dependencies is chronologically in order,” and “generating the GUI visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline, wherein the visualization comprises a first visual indication of a dependency that is chronologically out of order and a second visual indication of a dependency that is chronologically in order, and wherein the first team information and the second team information are displayed on nonoverlapping rows along a second axis.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “A cloud computing system to generate a graphical user interface (GUI) to facilitate project management, the cloud computing system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server, the application server comprising one or more non-transitory memory devices and one or more hardware processors configured to read and execute instructions from the one or more non-transitory memory devices to perform operations comprising,” (computer processor and memory with computer instructions connected to a network); “generating the GUI visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline,” (computer display and user interface). Additionally, independent claims 10 and 16 recite further additional elements: “A non-transitory, computer readable medium of an application server communicatively coupled to a data server storing data accessible over a client instance, wherein the non-transitory, computer readable medium comprises,” (computer processor and memory with computer instructions); “generating a graphical user interface (GUI), comprising a visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline,” (computer display and user interface). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0026]-[0035]). The recited computer elements and functions that are applied to the abstract idea in the claims are “A cloud computing system to generate a graphical user interface (GUI) to facilitate project management, the cloud computing system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server, the application server comprising one or more non-transitory memory devices and one or more hardware processors configured to read and execute instructions from the one or more non-transitory memory devices to perform operations comprising,” (computer processor and memory with computer instructions connected to a network); “generating the GUI visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline,” (computer display and user interface). Additionally, independent claims 10 and 16 recite further additional elements: “A non-transitory, computer readable medium of an application server communicatively coupled to a data server storing data accessible over a client instance, wherein the non-transitory, computer readable medium comprises,” (computer processor and memory with computer instructions); “generating a graphical user interface (GUI), comprising a visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline,” (computer display and user interface). For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claim 10 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-9, 11-13, 15, and 17-21 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-9, 11-13, 15, and 17-21 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-9, 11-13, 15, and 17-21 do not recite any additional elements that are not part of the above identified abstract idea.
Regarding claims 1-9 and 16-21, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0026]-[0035]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0050771 to Meharwade et al. (hereafter referred to as Meharwade) in view of U.S. Patent Application Publication Number 2019/0097909 to Puri et al. (hereafter referred to as Puri).
As per claim 1, Meharwade teaches:
receiving first team information associated with a first team and second team information associated with a second team (Paragraph Number [0182] teaches at block 416, the iteration planning assistant 116 may ascertain story points, task completed, and task last modified-on date, to prepare the data to forecast the task estimate hours against story points.  These attributes of story points, task completed, and task last modified-on date may be used to categorize historical tasks into different categories, which the machine learning model may utilize to determine similarity with new tasks against which the machine learning model may determine efforts in hours).
wherein the first team information comprises one or more first tasks for completion by the first team at a first sprint (Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization).
wherein the second team information comprises one or more second tasks for completion by the second team at a second sprint (Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule.  FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization)
wherein the first sprint differs from the second sprint based on a start time, a duration, or an end time, or any combination thereof (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`. Paragraph Number [0268] teaches the release planning assistant 124 may reordered the backlog based on the dependency structure matrix (DSM) derived from the backlog, where based on the dependency structure matrix logic, stories may be reordered utilizing a sort tree process.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  Dependency between stories may take precedence over story's `Rank` and WSJF' value).
receiving dependencies among or between the one or more first tasks and the one or more second tasks based on the first team information and the second team information, wherein the dependencies define an order (Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity. With respect to the release planning assistant 124, release planning may represent an agile ceremony to create the release plan for a release.  A Scrum master may facilitate the meeting.  A product owner may provide the backlog.  A team and product owner may collaboratively discuss, and thus determine the release plan).
determining that a first dependency of the dependencies is chronologically out of order and that a second dependency of the dependencies is chronologically in order (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  The dependency between stories may take precedence over story's cranky and Weighted shortest job first (WSJF) values as disclosed herein.  The stack rank may represent the rank of the user story, such as 1, 2, 3 etc. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories.  A story having the highest WSJF value may be ranked first. (See also Paragraph Number [0247]))/
generating the GUI visualization comprising the one or more first tasks organized based on the first sprint and the one or more second tasks organized based on the second sprint along a first axis indicative of a timeline (Paragraph Number [0166] teaches the retrospective assistant 114 may display available action items in a user interface for retrospection.  An action item may be described as a task or activity identified during retrospective for further improvement of velocity/quality/processes/practices, which may need to be accomplished within a defined timeline. Paragraph Number [0171] teaches the iteration planning assistant 116 may facilitate performance of iteration planning, allowing for selection and shortlisting of user stories to have focused discussions, prediction of task types under stories, prediction of efforts against tasks, and facilitation of bulk task creation in application lifecycle management (ALM) tools.  User interface features such as sorting, drag and drop, search and filters may facilitate a focused discussion.  A user may create tasks in an application lifecycle management tool through iteration planning.  The iteration planning assistant 116 may use application programming interfaces (APIs) provided by an application lifecycle management tool to create tasks. Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity).
wherein the visualization comprises a first visual indication of a dependency that is chronologically out of order and a second visual indication of a dependency that is chronologically in order (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  The dependency between stories may take precedence over story's cranky and Weighted shortest job first (WSJF) values as disclosed herein.  The stack rank may represent the rank of the user story, such as 1, 2, 3 etc. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories.  A story having the highest WSJF value may be ranked first. (See also Paragraph Number [0247])).
and wherein the first team information and the second team information are displayed on nonoverlapping rows along a second axis (Paragraph Number [0083] teaches the retrospective assistant 114 may determine, for example, by using a database, which action items are open for that team and display those items on the user interface.  The user interface may facilitate the capturing of outcomes (action items) of a retrospective, and saving of the captured outcomes to a database.  Thus, the retrospective assistant 114 may improve efficiency, reduce efforts, foster continuous improvement, and provide for a guided approach to Scrum processes. Paragraph Number [0181] teaches the iteration planning assistant 116 may generate an output that includes task type, and task estimates to complete a task.  Machine learning models as described above may be used to predict task type and tasks estimates, and the results may be displayed to the user 106 in a user interface of the iteration planning assistant 116 (e.g., see FIG. 4E). Paragraph Number [0247] teaches examples of release plans are shown in FIGS. 7A-7F.  FIG. 7A may represent a display of the product backlog.  FIG. 7A may provide a dashboard for the user to select the stories from product backlog for the current release.  FIG. 7B may represent a display of the draft release plan where the stories are mapped to the sprints.  In this regard, the user 106 may modify the release plan by realigning the stories).
Meharwade teaches the use of computer components to facilitate execution of a project management process but does not explicitly teach the use of a cloud computing environment including an application server which is taught by the following citations from Puri:
A cloud computing system to generate a graphical user interface (GUI) to facilitate project management, the cloud computing system comprising: a data server configured to store data and allow access to the data over a client instance; and an application server communicatively coupled to the data server, the application server comprising one or more non-transitory memory devices and one or more hardware processors configured to read and execute instructions from the one or more non-transitory memory devices to perform operations comprising (Paragraph Number [0094] teaches the networked computer system 100 comprises one or more computing devices.  These one or more computing devices comprise any combination of hardware and software configured to implement the various logical components described herein.  For example, the one or more computing devices may include one or more memories that store instructions for implementing the various components described herein, one or more hardware processors configured to execute the instructions stored in the one or more memories, and various data repositories in the one or more memories for storing data structures utilized and manipulated by the various components. Paragraph Number [0153] teaches a forwarder receives data from an input source, such as a data source 202 shown in FIG. 2.  A forwarder initially may receive the data as a raw data stream generated by the input source.  For example, a forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data. Paragraph Number [0420] teaches processor 2302 may retrieve and execute programming instructions stored in system memory 2312. System memory 2312 stores software application programs and data for use by processor 2302.  Processor 2302 executes software application programs stored within system memory 2312 and optionally an operating system.  In particular, processor 2302 executes software and then performs one or more of the functions and operations set forth in the present application).
Both Meharwade and Puri are directed to analysis on personal interactions. Meharwade discloses the use of computer components to facilitate execution of a project management process. Puri improves upon Meharwade by disclosing the use of a cloud computing environment including an application server. One of ordinary skill in the art would be motivated to further include the use of a cloud computing environment including an application server, to efficiently utilize advanced network technology to move data across a network to better coordinate users of the network.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of the use of computer components to facilitate execution of a project management process in Meharwade to further utilize a cloud computing environment including an application server as disclosed in Puri, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 10, the claim recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 16, Meharwade teaches the use of computer components to facilitate execution of a project management process but does not explicitly teach the use of a cloud computing environment including an application server which is taught by the following citations from:
A non-transitory, computer readable medium of an application server communicatively coupled to a data server storing data accessible over a client instance, wherein the non-transitory, computer readable medium comprises (Paragraph Number [0029] teaches providing to a user associated with a project a board of a plurality of boards via a graphical user interface upon a display of an electronic device a grid based visualization, the grid based visualization being generated by project application in execution upon a remote server connected to the electronic device via a communications network. Paragraph Number [0080] teaches the electronic device 204 includes one or more processors 210 and a memory 212 coupled to processor(s) 210.  AP 206 also includes one or more processors 211 and a memory 213 coupled to processor(s) 210. Paragraph Number [0144] teaches the term "storage medium" may represent one or more devices for storing data).
The remainder of the claim limitations are substantially similar to the claim limitations recited in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 17, the combination of Meharwade and Puri teaches each of the limitations of claims 1 and 16. 
In addition, Meharwade teaches:
wherein the first visual indication comprises a flagged indication, wherein the first visual indication visually differs from the second visual indication (Paragraph Number [0247] teaches examples of release plans are shown in FIGS. 7A-7F.  FIG. 7A may represent a display of the product backlog.  FIG. 7A may provide a dashboard for the user to select the stories from product backlog for the current release.  FIG. 7B may represent a display of the draft release plan where the stories are mapped to the sprints.  In this regard, the user 106 may modify the release plan by realigning the stories.  FIG. 7C may represent a display of timelines generated by the release planning assistant 124, where the timelines may be based on a team's velocity, sprint types and release dates.  (See also Paragraph Number [0245])).
As per claims 3, 13, and 18, the combination of Meharwade and Puri teaches each of the limitations of claims 1, 10, and 16. 
In addition, Meharwade teaches:
wherein the one or more first tasks and the one or more second tasks are part of a project, wherein the project comprises a plurality of tasks for completion by a plurality of teams (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  The dependency between stories may take precedence over story's cranky and Weighted shortest job first (WSJF) values as disclosed herein.  The stack rank may represent the rank of the user story, such as 1, 2, 3 etc. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories.  A story having the highest WSJF value may be ranked first).
As per claims 4 and 19, the combination of Meharwade and Puri teaches each of the limitations of claims 1 and 16. 
In addition, Meharwade teaches:
wherein generating the GUI comprises generating a dependency indication between a respective first task of the one or more first tasks and a respective second task of the one or more second tasks (Paragraph Number [0247] teaches examples of release plans are shown in FIGS. 7A-7F.  FIG. 7A may represent a display of the product backlog.  FIG. 7A may provide a dashboard for the user to select the stories from product backlog for the current release.  FIG. 7B may represent a display of the draft release plan where the stories are mapped to the sprints.  In this regard, the user 106 may modify the release plan by realigning the stories.  FIG. 7C may represent a display of timelines generated by the release planning assistant 124, where the timelines may be based on a team’s velocity, sprint types and release dates.  (See also Paragraph Number [0245])).
As per claim 5, the combination of Meharwade and Puri teaches each of the limitations of claim 1. 
In addition, Meharwade teaches:
wherein determining the dependency comprises determining that the particular first task is to be completed before a start of the particular second task based on the first team information and the second team information (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  The dependency between stories may take precedence over story's cranky and Weighted shortest job first (WSJF) values as disclosed herein.  The stack rank may represent the rank of the user story, such as 1, 2, 3 etc. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories.  A story having the highest WSJF value may be ranked first. (See also Paragraph Number [0247])).
As per claim 6, the combination of Meharwade and Puri teaches each of the limitations of claims 1 and 5. 
In addition, Meharwade teaches:
wherein determining the first dependency is chronologically out of order, the second dependency is chronologically in order, or both, comprises: determining whether the respective first task is presented on the visualization, such that the respective first task is to be completed before the start of the respective particular second task; (Paragraph Number [0245] teaches with respect to the release planning assistant 124, story dependencies may be evaluated by using a dependency structure matrix (DSM) logic, where the stories may be reordered to align with code complexities.  With respect to the dependency structure matrix, the dependency structure matrix may represent a compact technique to represent and navigate across dependencies between user stories.  For example, the backlog may be reordered based on the dependency structure matrix derived for the backlog.  For example, if story `A` is dependent on story `B` then story `B` may be placed in higher order than story `A`.  The dependency between stories may take precedence over story's cranky and Weighted shortest job first (WSJF) values as disclosed herein.  The stack rank may represent the rank of the user story, such as 1, 2, 3 etc. Weighted shortest job first (WSJF) may represent a prioritization model used to sequence user stories.  A story having the highest WSJF value may be ranked first. (See also Paragraph Number [0247])).
omitting first visual indication between the respective first task and the respective second task in response to determining that the respective first task is presented on the GUI such that the respective first task is to be completed before the start of the respective second task.  (Paragraph Number [0247] teaches examples of release plans are shown in FIGS. 7A-7F.  FIG. 7A may represent a display of the product backlog.  FIG. 7A may provide a dashboard for the user to select the stories from product backlog for the current release.  FIG. 7B may represent a display of the draft release plan where the stories are mapped to the sprints.  In this regard, the user 106 may modify the release plan by realigning the stories.  FIG. 7C may represent a display of timelines generated by the release planning assistant 124, where the timelines may be based on a team’s velocity, sprint types and release dates. Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization.  (See also Paragraph Number [0245])).
As per claim 7, the combination of Meharwade and Puri teaches each of the limitations of claim 1. 
In addition, Meharwade teaches:
wherein the operations comprise: receiving a change in duration of the first sprint, wherein the second sprint is unaffected by the change in the duration of the first sprint (Paragraph Number [0247] teaches examples of release plans are shown in FIGS. 7A-7F.  FIG. 7A may represent a display of the product backlog.  FIG. 7A may provide a dashboard for the user to select the stories from product backlog for the current release.  FIG. 7B may represent a display of the draft release plan where the stories are mapped to the sprints.  In this regard, the user 106 may modify the release plan by realigning the stories.  FIG. 7C may represent a display of timelines generated by the release planning assistant 124, where the timelines may be based on a team’s velocity, sprint types and release dates. Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization.  (See also Paragraph Number [0245])).
As per claims 8, 15, and 20, the combination of Meharwade and Puri teaches each of the limitations of claims 1, 10, and 16. 
In addition, Meharwade teaches:
wherein the operations comprise: generating, on the GUI, a marker indicative of a current date (Paragraph Numbers [0196]-[0198] teaches current Projection: Total number actual hours completed from the first day of the sprint until yesterday (e.g., current day-1), divided by the total number days from first day of the sprint until yesterday day (e.g., current day-1).  The values for current projection may be plotted. Plotting the Current Day: Actuals: then actual hours updated until date. Paragraph Number [0311] teaches the story viability predictor 142 may utilize artificial intelligence and machine learning to plan sprints by providing effort estimates and schedule liability.  The story viability predictor 142 may implement self learning based on past and current information continuously to help predict schedule related risks up front).
wherein the marker comprises a vertical line intersecting the timeline at the current date, wherein tasks of the one or more first tasks and the one or more second tasks that antedate the current date comprise a status indicator (Paragraph Numbers [0192]-[0194] teaches Story Burn-Up: Total Hours/Total Story Points: Total Planned Hours/Planned Story points until the date for the sprint plotted on every day of the sprint. Ideal Hours: Straight line drawn where the first plot point is zero and last plot point is (last day of the sprint, Total hours/total story points).  Claim 6 teaches determine, for the ascertained sprint, a status of the sprint as a function of a projection time duration on a specified day subtracted from a total planned time duration for the sprint; and based on a determination that the status of the sprint is a positive number, designate the sprint as lagging).
of the tasks being completed or the tasks being not completed (Paragraph Number [0169] teaches with respect to the iteration planning assistant 116, machine learning may be used to predict task types and associated efforts.  In this regard, the iteration planning assistant 116 may ascertain data of user stories and tasks for a project which has completed at least two iterations. Paragraph Number [0178] teaches at block 408, the iteration planning assistant 116 may generate a task type output.  In this regard, if the correlation between an influencing variable (e.g., story points) and target variable (e.g., completed task) is not established, a time series may be implemented. Paragraph Number [0182] teaches at block 416, the iteration planning assistant 116 may ascertain story points, task completed, and task last modified-on date, to prepare the data to forecast the task estimate hours against story points).
As per claim 9, the combination of Meharwade and Puri teaches each of the limitations of claim 1. 
In addition, Meharwade teaches:
wherein the one or more first tasks, the one or more second tasks, or both are is organized based on an agile development framework. (Paragraph Number [0081] teaches with respect to agile, Scrum teams may plan user stories (e.g., plans of what needs to be done) for this fixed duration.  Retrospection of an iteration may be described as a discussion of "what went well" and "what didn't go well" during that Iteration. Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity. With respect to the release planning assistant 124, release planning may represent an agile ceremony to create the release plan for a release.  A Scrum master may facilitate the meeting.  A product owner may provide the backlog.  A team and product owner may collaboratively discuss, and thus determine the release plan).
As per claim 11, the combination of Meharwade and Puri teaches each of the limitations of claim 10. 
In addition, Meharwade teaches:
determining, via the one or more processing devices, a dependency between a first respective task of the one or more first tasks and second respective task of the one or more second tasks (Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization).
determining, via the one or more processing devices, an authority of a user; (Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity. With respect to the release planning assistant 124, release planning may represent an agile ceremony to create the release plan for a release.  A Scrum master may facilitate the meeting.  A product owner may provide the backlog.  A team and product owner may collaboratively discuss, and thus determine the release plan).
determining, via the one or more processing devices, that the authority of the user satisfies a criteria (Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity. With respect to the release planning assistant 124, release planning may represent an agile ceremony to create the release plan for a release.  A Scrum master may facilitate the meeting.  A product owner may provide the backlog.  A team and product owner may collaboratively discuss, and thus determine the release plan).
generating, via the one or more processing devices and the GUI, one or more selectable features for receiving an input from the user to modify the dependency between the first respective task and the second respective task. (Paragraph Number [0241] teaches the release planning assistant 124 may create a release plan by analyzing story attributes such as story rank, priority, size, dependency on other stories, and define the scope as per release timelines and team velocity. With respect to the release planning assistant 124, release planning may represent an agile ceremony to create the release plan for a release.  A Scrum master may facilitate the meeting.  A product owner may provide the backlog.  A team and product owner may collaboratively discuss, and thus determine the release plan. Paragraph Number [0184] teaches an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team.  FIG. 5E represents a display of an action log report for the current active sprint for each team.  FIGS. 5A-5E may collectively represent real-time data available for a particular team for their active sprint without any customization).
As per claim 12, the combination of Meharwade and Puri teaches each of the limitations of claims 10 and 11. 
In addition, Meharwade teaches:
comprising updating, via the one or more processing devices, the dependency between the first respective task and the second respective task based on the input from the user, wherein updating the dependency between the first respective task and the second respective task comprises updating the first visual indication or the second visual indication (Paragraph Number [0184] teaches the daily meeting assistant 118 may analyze an iteration and provide the required information to conduct a daily meeting effectively.  In this regard, FIG. 5A illustrates details of information to conduct a daily meeting in accordance with an example of the present disclosure.  Further, FIGS. 5B-5E illustrate examples of daily meeting assistance in accordance with an example of the present disclosure.  Specifically, FIG. 5A describes an analytical report that is determined by analyzing story and task attributes (e.g., status, effort, size, priority), where the sprint is on track.  FIG. 5B is similar to FIG. 5A, where the scenario represents a sprint that is behind the schedule. FIG. 5C represents a display of a defects report for a current active sprint for each team.  FIG. 5D represents a display of an impediments report for a current active sprint for each team. Paragraph Numbers [0278]-[0279] teaches the release planning assistant 124 may forward the output to an event notification server.  In this regard, the event notification server may notify an event is triggered to update in the ALM tool the result published in block 724. At block 728, the release planning assistant 124 may forward the output to an enterprise service bus.  In this regard, the enterprise service bus may manage the ALM tool update of the result published in block 724. Paragraph Number [0333] teaches the story viability predictor 142 may update story parameters such as domain, technology, application, hours, schedule overrun, etc.).
As per claim 21, the combination of Meharwade and Puri teaches each of the limitations of claim 1. 
Meharwade teaches the use of computer components to facilitate execution of a project management process but does not explicitly teach the use of a cloud computing environment including an application server which is taught by the following citations from Puri:
wherein the GUI comprises an indication of a respective bandwidth associated with the first team, the second team, or both (Paragraph Numbers [0142]-[0144] teaches the search head switches from using results from the ERP's streaming mode of operation to results from the ERP's reporting mode of operation when the higher bandwidth results from the reporting mode outstrip the amount of data processed by the search head in the streaming mode of ERP operation. A reporting mode may have a higher bandwidth because the ERP does not have to spend time transferring data to the search head for processing all the machine data.  In addition, the ERP may optionally direct another processor to do the processing. The streaming mode of operation does not need to be stopped to gain the higher bandwidth benefits of a reporting mode; the search head could simply stop using the streaming mode results--and start using the reporting mode results--when the bandwidth of the reporting mode has caught up with or exceeded the amount of bandwidth provided by the streaming mode).
It would have been obvious to a person of ordinary skill to combine these two references as has been described in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 3/11/2021 have been fully considered but they are not persuasive.
Applicant argues that the claims are eligible under 35 USC 101. (See Applicant’s Remarks, 3/11/2021, pgs. 13-19). Examiner respectfully disagrees. As noted in the 35 USC 101 analysis presented above, the claims recite an abstract concept that is encapsulated by decision making analogous to a method of organizing human activity. Examiner notes that each of the limitations that encapsulate the abstract concepts are recited in the above 35 USC 101. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations or to further implement abstract concepts that further organize human activities (i.e. humans completing tasks). The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Instead, Examiner asserts that the claim language is only used as implementation of the abstract concepts utilizing technology. (Such as sending data over a network, executing computer instructions, and storing data in a memory). The claims are not directed towards the technology, but are instead directed towards the overarching abstract concepts and in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims nor do the claims recite significantly more than the underlying abstract concepts. 
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 3/11/2021, pgs. 20). Examiner respectfully disagrees. Examiner notes that new citations from the new Puri reference has been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624